Citation Nr: 1038907	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  90-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for mycosis of the 
toenails.

2.  Entitlement to service connection for residuals of eye 
trauma.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

4.  Evaluation of diabetes mellitus, type II, currently evaluated 
as 20 percent disabling.

[Claims seeking service connection for chloracne, dermatitis, 
hemoptysis, rhinitis, and bronchitis, are the subject of a 
separate Board decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1969 April 
1973.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California and Portland, 
Oregon.

In August 2007, the Board denied the issues listed on the title 
page.  The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In an Order dated in June 2009, 
pursuant to a Joint Motion for Remand, the Court vacated that 
portion of the Board's August 2007 decision that denied these 
claims, and remanded them claim back to the Board for development 
consistent with the Joint Motion.  

The Board remanded five other issues in August 2007, which are 
the subject of a separation decision.  The Board also denied an 
additional 11 issues.  However, the parties to the Joint Motion 
stipulated that the appeal regarding those claims was being 
withdrawn.  

The issues of entitlement to service connection for hypertension, 
and the evaluation of diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are therein REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Mycosis of the toenails was not manifested in service, and is 
not related to service.  

2.  An eye injury was not manifested in service, and no current 
eye disability is related to service.  


CONCLUSIONS OF LAW

1.  Mycosis of the toenails was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Residuals of eye trauma were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the § 
5103(a) notice was not mandated at the time of the initial rating 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   

In a December 2005 post-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  

The Veteran has not been provided with a VA examination as to the 
etiology of his claimed mycosis of the toenails and eye injury.  
Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or recurrent 
symptoms of a disability) that may be associated with an in-
service event, injury, or disease, but there is insufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated with 
service is low.  McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no examination 
was required because the Board has found the Veteran's statements 
regarding in-service injury or disease to lack credibility, and 
the evidence otherwise establishes that he did not sustain an 
injury or disease in service that may be related to his claimed 
mycosis of the toenails or residuals of an eye injury.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend that either his mycosis of the toenails, 
or his eye injury is directly related to combat.  As such, the 
combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 
2002), 38 C.F.R. § 3.304(d) (2009).

Moreover, while the Veteran is presumed to have been exposed to 
herbicides in Vietnam, neither mycosis of the toenails nor 
refractive error of the eyes is listed among the diseases 
presumed to be associated with herbicide exposure.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Mycosis of the Toenails

The Veteran now contends that he experienced mycosis of the 
toenails in service and since, and that his current diagnosis of 
mycosis of the toenails is related to service.  

The service treatment records show that the Veteran did not 
complain of or receive treatment for any foot disorder, to 
include mycosis of the toenails.  When examined at separation, 
the Veteran's feet, lower extremities, and skin were all found to 
be clinically normal.  The Veteran reported in a signed statement 
of medical history that he had no history of foot trouble.  

Thus, the Veteran was not treated for foot problems in service, 
and his feet were clinically normal at discharge, at which time 
he affirmatively denied any history of foot problems.  

Post service, the Veteran filed a claim seeking service 
connection for a skin disorder and a nervous disorder in May 
1984.  He did not mention a fungal infection of the toenails.  He 
applied again in April 1989, noting a skin condition, but did not 
note a fungal infection of the toenails.  A March 1986 Agent 
Orange examination reveals an assessment of dermatitis and right 
foot pain.  However, there is no reference to a fungal infection 
of the toenails.  The Veteran filed another claim in August 1993, 
but did not mention a fungal infection of the toenails.  

A VA progress note, dated February 7, 1995, reflects an 
assessment of tinea pedis and onychomycosis.  There is a 
diagnosis of athletes foot in August 1996.  A February 2002 VA 
progress note reveals the Veteran's complaint of fungal toenails, 
and a diagnosis of mycosis.  

Thus, the Veteran did not seek treatment for a fungal infection 
of the toenails for many years after service, and did not file a 
claim for service connection, even though he filed claims 
regarding other problems.  

In sum, the Board is faced with an apparent conflict.  The 
Veteran's current assertions are inconsistent with his inaction 
regarding seeking treatment in service and for many years after.  
Such a lengthy interval between service and the initial clinical 
notation of the disability at issue is a factor for consideration 
against a finding of continuity of symptomatology.  See Maxson v. 
Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).  However, here we 
are presented with more than mere silence.  Also significant, the 
Veteran sought service connection on three separate occasions, as 
late as 1993, but did not mention a fungal infection of the toes.  
Thus, the Veteran demonstrated that he understood the process for 
filing a claim, and that he availed himself of this process in 
instances where he believed he was entitled.  Yet, he did not 
mention a fungal infection of the toes.  We find it inconceivable 
that he would not claim service connection for a continuing 
problem, yet claim other disabilities.  His silence, when 
otherwise speaking constitutes negative evidence.  Here, we are 
presented with more than mere silence; we have a combination of 
action and inaction on his part.

However, even more significant, his current assertions conflict 
directly with statements he made at discharge regarding the 
condition of his feet.  In weighing the conflicting statements 
provided by the Veteran at various times, the point in time in 
which the statement was made is important because a recounting of 
an event which is closer to the time that event occurred is 
naturally less likely to be diluted by the shortcomings of human 
memory.  Thus, the contemporaneousness of the statement of 
medical history at discharge is significant.  Furthermore, 
because the Veteran was then seeking only medical treatment, it 
seems likely that he would report events carefully and 
accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  In contrast, when the Veteran thereafter presented his 
account, he was seeking VA benefits rather than medical 
treatment.  The Board is of course cognizant of possible self 
interest which any veteran has in promoting a claim for monetary 
benefits.  The Board may properly consider the personal interest 
a claimant has in his or her own case, but the Board is not free 
to ignore his assertion as to any matter upon which he is 
competent to offer an opinion.  See Pond v. West, 12 Vet. App. 
341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony].

There is no question that the Veteran is competent to relate his 
symptoms as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the onset of symptoms.  Rather, 
it is his credibility which the Board finds is lacking.  Simply 
put, the report of medical history at separation from service is 
more convincing than the Veteran's later statements made in 
support of a claim for monetary benefits.  Also significant in 
this finding is the fact that the report of medical history, 
while inconsistent with the Veteran's current assertions, is 
consistent with the normal clinical findings at separation.  
This, added to the Veteran's lack of action in seeking treatment 
for so many years, leaves the Board convinced that the Veteran's 
current account is unreliable.  Indeed, the Veteran was described 
as a suboptimum historian by a November 2000 examiner.  

In addition, there is no medical opinion that purports to relate 
any current disability of the toenails to service.  The Veteran 
has asserted that there is such a relationship; however, he bases 
this assertion on the assertion discussed above, that he had this 
condition in service, and continuously since service.  As the 
Board does not accept this account, an opinion based on it is 
also, and for the same reasons, deemed incredible.  A medical 
opinion based upon an inaccurate medical history is equally 
inaccurate.

In sum, the Board concludes that the claimed mycosis of the 
toenails is not related to service, and therefore service 
connection is not in order.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Eye Injury

The Veteran now contends that he sustained a head injury in 
service that has resulted in an eye disability.  

Service treatment records reveal that the Veteran did not 
complain of or receive treatment for an eye or head injury.  The 
report of examination at separation shows clinically normal 
findings for the eyes and opthalmoscopic findings.  The Veteran's 
vision was tested as 20/20.  In a signed statement of medical 
history, he reported no history of eye trouble or head injury.  

Post service, the Veteran filed a claim seeking service 
connection for a skin disorder and a nervous disorder in May 
1984.  He did not mention an eye injury or residuals thereof.  He 
applied again in April 1989, noting a skin condition, but did not 
note an eye injury.  A March 1986 Agent Orange examination 
reveals normal eyes, and normal findings regarding head trauma.  
The Veteran filed another claim in August 1993, but did not 
mention residuals of eye injury.  He filed another claim in 
December 1995, but did not mention residuals of an eye injury.

The Veteran sustained a head injury during a fall in August 1996 
while hospitalized in a VA facility.  Compensation under 
38 U.S.C.A. § 1151 has been awarded for a depression of the left 
occiput.  However, there is no reference to any eye injury in the 
hospital report.  

The Veteran was seen in October 1998 for complaints of redness in 
both eyes; visual acuity was 20/25, bilaterally.  The impression 
was blepharitis, and conjunctivitis, secondary to blepharitis.  

A VA progress note, dated March 29, 1999, indicated that the 
Veteran came to receive new glasses; the pertinent diagnoses were 
myopia, astigmatism, and presbyopia.  

On September 4, 2001, the Veteran was seen for follow up 
evaluation at the diabetes mellitus clinic; he reported headaches 
and occasional pressure in his eyes for which he was being 
followed by another doctor.

A VA progress note, dated February 4, 2005, reflects diagnoses of 
diabetes mellitus, type 2, treated with insulin, no diabetic 
retinopathy; and, refractive error, presbyopia, hyperopia, and 
astigmatism. 

On VA examination in March 2005, an eye examination showed no 
diabetic retinopathy. 

Thus, after service, VA and private clinical records reflect that 
the appellant continues to be seen for eye conditions which are 
variously diagnosed as astigmatism, presbyopia and refractive 
error.  Astigmatism and presbyopia are also considered refractive 
error.  Although non-precedential cases, the Court has defined 
the terms and the Board adopts the definitions provided by the 
Court.  See Terry v. Principi, 2002 WL 1446679 noting that 
presbyopia is hyperopia and impairment of vision due to aging.  
Myopia and astigmatism are refractive errors and not diseases or 
injuries.  See Cartegena v. Shinseki, 2009 WL 2998515.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractory errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the defect 
was subject to a superimposed disease or injury).  

In sum, the Veteran received no treatment for an eye or head 
injury in service; he left service with clinically normal eyes, 
and stated affirmatively at separation that he had no history of 
eye trouble or head injury.  After service, he filed claims 
seeking service connection on four occasions and did not report 
residuals of an eye injury.  And, he is currently diagnosed with 
various forms of refractive error, which are not diseases or 
injuries under VA law.  Thus, short of a superimposed disease or 
injury, which is not shown in the service records, service 
connection cannot be granted for the currently diagnosed 
disabilities.  

The Board acknowledges that the parties to the Joint Motion 
stipulated that, in its prior decision, the Board failed to 
consider the Veteran's "testimony" that he was hit in the face 
with an "M-60 automatic machine gun" by another service member.  
The Board acknowledges that the Veteran has reported being hit in 
the head with a gun.  In a November 2004 VA examination report, 
he stated that he was hit in the face with an M-16 in 1970.  
However, the Veteran's current assertions are inconsistent with 
his inaction regarding seeking treatment in service for an eye or 
head injury, and for many years after.  Such a lengthy interval 
between service and the initial clinical notation of the injury 
at issue is a factor for consideration against a finding of 
continuity of symptomatology.  See Maxson, 230 F 3d at 1333.  
Also significant, the Veteran sought service connection on 
several occasions, but did not mention an eye injury.  Thus, the 
Veteran demonstrated that he understood the process for filing a 
claim, and that he availed himself of this process in instances 
where he believed he was entitled.  Yet, he did not mention eye 
injury residuals for many years.  

Most significant, his current assertions conflict directly with 
statements he made at discharge regarding the condition of his 
eyes, and his history of a head injury.  These contemporaneous 
statement of medical history at discharge are deemed particularly 
reliable.  See Rucker, 10 Vet. App. at 73.  Furthermore, because 
the Veteran was then seeking only medical treatment, it seems 
likely that he would report events carefully and accurately.  In 
contrast, when the Veteran thereafter presented his account, he 
was seeking VA benefits rather than medical treatment.  The Board 
is of course cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant has 
in his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to offer an 
opinion.  See Pond, 12 Vet. App. at 345; and see Cartright, 2 
Vet. App. at 25.

There is no question that the Veteran is competent to relate his 
symptoms as he remembers them.  Thus, his competency is not at 
issue with regard to recounting an injury in service.  Rather, it 
is his credibility which the Board finds is lacking.  Simply put, 
the report of medical history at separation from service is more 
convincing than the Veteran's later statements made in support of 
a claim for monetary benefits.  Also significant in this finding 
is the fact that the report of medical history, while 
inconsistent with the Veteran's current assertions, is consistent 
with the normal clinical findings at separation.  This, added to 
the Veteran's lack of action in seeking treatment for so many 
years, leaves the Board convinced that the Veteran's current 
account is unreliable.  Indeed, the Veteran was described as a 
suboptimum historian by a November 2000 examiner.  

In addition, there is no medical opinion that purports to relate 
any current eye disability to a superimposed disease or injury 
incurred in service, or to a service-connected disability.  The 
Veteran has asserted that there is such a relationship; however, 
he bases this assertion on the contention discussed above, that 
he had sustained a head injury in service.  As the Board does not 
accept this account, an opinion based on it is also, and for the 
same reasons, deemed incredible.  

In sum, the Board concludes that the claimed eye injury residuals 
are not related to service, and therefore service connection is 
not in order.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

Service connection for mycosis of the toenails is denied.

Service connection for eye injury residuals is denied.


REMAND

Hypertension

The Joint Motion stipulates that, of record in this case is a 
March 2003 VA examiner's opinion that the appellant's 
hypertension is as likely as not related to his PTSD.  Thus, 
hypertension on a secondary basis was reasonably raised by these 
facts and the Board erred in failing to consider it.  Citing 
Robinson v. Shinseki, 557 F.3d 1355, 1361-62 (Fed. dr. 2009) 
(Board must consider direct as well as secondary service 
connection when reasonably raised by the record).  

The Board is bound by the findings contained in the Joint Motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, and 
therefore, Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim].  

A review of the record reveals a one-paragraph March 2003 letter 
from the Veteran's VA psychiatrist, which states that the Veteran 
has been diagnosed with malignant hypertension, and that this 
"is as likely as not causally related to (i.e. caused by) his 
chronic, service-connected PTSD."  

Also of record is a September 1998 VA examination report that 
contains an opinion that hypertension is related to the Veteran's 
history of polysubstance abuse.  Notably, although service 
connection is in effect for diabetes mellitus, an August 2002 VA 
examiner found that hypertension was not due to diabetes 
mellitus.  

Thus, the medical evidence is in conflict regarding the cause of 
the Veteran's hypertension.  To resolve this conflict, and to 
comply with the provisions of the Joint Motion, the Board finds 
that an examination and medical opinion are necessary.

Diabetes Mellitus 

The Joint Motion stipulates that, regarding the Board's finding 
that the Veteran's diabetes mellitus does not require regulation 
of activities, the Board's reliance on a notation in the March 
2005 examination report that appellant was not on an exercise 
program, was inadequate, as this notation was included only as 
history.  The Joint Motion further stipulates that the March 2005 
VA examiner did not specifically comment on whether or not the 
Veteran's activities should be regulated, and that the question 
of whether there has been a regulation of activities "is a 
matter that is to be included in the physician's assessment of a 
claimant..."  Citing Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  

The Board concludes that to comply with the provisions of the 
Joint Motion, an examination and medical opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the etiology of his hypertension.  
The claims folders must be made available to 
and reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims file, the examiner 
should provide an opinion as to whether there 
is a 50 percent or better probability that 
hypertension is related to service, or is 
related to any service-connected disability, 
to include posttraumatic stress disorder and 
diabetes mellitus.  The supporting rationale 
for all opinions expressed must also be 
provided.

2.  Afford the Veteran a VA examination to 
determine the current degree of severity of 
his service-connected diabetes mellitus.  The 
claims folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  

In evaluating the Veteran's diabetes 
mellitus, the examiner should specifically 
address whether the Veteran's diabetes 
mellitus requires insulin, restricted diet, 
and regulation of activities.  The examiner 
should also address whether there are 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider (and if 
so, the frequency), avoidance of strenuous 
occupational and recreational activities, 
progressive loss of weight or strength, or 
complications.  The supporting rationale for 
all opinions expressed must also be provided.

3.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


